Citation Nr: 0916645	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  05-37 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for right foot disability, to 
include residuals of a burn injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from May 1984 to 
April 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The veteran testified before the 
Board at a videoconference hearing held in September 2007.  
The Board thereafter remanded the case in October 2007.

The January 2004 rating decision from which this appeal 
originates also determined that new and material evidence had 
not been received with which to reopen service connection for 
left foot disability.  Although his October 2004 notice of 
disagreement included the left foot issue, in February 2005 
his representative clarified that the Veteran was only 
pursuing consideration of the right foot issue.  In November 
2005, however, the Veteran indicated that he wanted to 
clarify his service connection claim to include the 
disability of blistering over his left and right feet.  
Nevertheless, at his September 2007 hearing, he limited his 
testimony to the right foot disorder.  

In the October 2007 remand, the Board requested that the RO 
contact the representative to clarify the issues on appeal 
(given that the Veteran may have intended appellate review of 
the left foot disability).  In November 2007 correspondence, 
which was copied to the representative, the RO requested the 
referenced clarification.  The representative never provided 
the requested clarification, but in April 2009 argument, he 
acknowledged the Board's request for clarification, but only 
identified and presented argument concerning the right foot 
disability.  The Board therefore will limit its consideration 
to the right foot disability.




FINDINGS OF FACT

1.  A September 1985 rating decision denied service 
connection for right foot disability; the Veteran was 
notified of the rating decision and of his appellate rights 
with respect thereto, but did not appeal.

2.  The evidence received since the September 1985 rating 
decision is duplicative or cumulative of evidence previously 
of record, and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim for service connection for right foot 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
additionally held that in claims to reopen, VA's duty to 
notify includes advising him of the information and evidence 
that is necessary to reopen the claim, and of the information 
and evidence necessary to establish entitlement to the 
underlying claim for the benefit sought.  The Court further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

In the present case, VA collectively provided the veteran 
with the contemplated notice in August 2003, March 2006, 
December 2006 and November 2007 correspondences.  The March 
2006 correspondence provided notice concerning the initial 
disability rating and effective date to be assigned in the 
event service connection was granted for his claimed 
disorder.  The November 2007 communication provided him with 
the notice contemplated by Kent.  His claim was readjudicated 
in an April 2009 supplemental statement of the case.  The 
veteran therefore has received the notice to which he is 
entitled as to his claim, and there is no prejudice flowing 
from the timing of notice in this case.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24  (Fed. Cir. 2007) (a 
supplemental statement of the case can serve as a means of 
readjudication following 38 U.S.C.A. § 5103(a)-compliant 
notice; where such notice is followed by a readjudication, 
any timing error is cured). 

In short, the above notice letters collectively provided 
38 U.S.C.A. § 5103(a)-compliant notice, and any timing 
deficiency has been cured by the issuance of the April 2009 
supplemental statement of the case, obviating any need to 
address whether the veteran was prejudiced by a notice error 
in this case.

Based on the procedural history of this case, the Board 
concludes that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  In this regard the Board notes that the 
October 2007 remand requested that the RO obtain the VA 
treatment records mentioned by the Veteran at his September 
2007 hearing.  During his hearing, the Veteran indicated that 
he was treated for his right foot disorder in March 2007.  
The RO obtained records from the VA medical facility 
mentioned by the Veteran, but those records only extend 
through December 2006.  The records document a December 2006 
visit, and note that although he was scheduled for a March 
2007 visit, his appointment was cancelled and required 
rescheduling; the records do not suggest that the appointment 
was in fact rescheduled.  Given that the RO requested all 
records from the facility from 2003 through 2009, and as the 
records themselves appear to indicate that the March 2007 
dermatological visit was cancelled and not rescheduled, the 
Board finds that all outstanding VA treatment records 
reasonably identified by the Veteran have been obtained, and 
that further efforts to obtain additional such records would 
be futile.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

At the time of the service entrance examination, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports 
are considered as "noted."  38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2008).  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence in the record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b). 

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

A September 1985 rating decision denied entitlement to 
service connection for right foot disability, previously 
characterized as residuals of burn scars.  The veteran was 
notified of the decision and of his appellate rights with 
respect thereto, but he did not initiate an appeal.  
Consequently, service connection for right foot disability 
may be considered on the merits only if new and material 
evidence has been received since the time of the September 
1985 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 
(2008).

The evidence of record at the time of the September 1985 
rating decision included service treatment records showing 
that at his entrance examination, the Veteran was noted to 
have burn scars of the right and left feet, as well as pes 
planus with pronation.  The service records show that he was 
seen on several occasions during service for right and left 
foot discomfort caused by military footwear.  At some points 
during service the Veteran evidenced irritation around the 
right foot scarring, at one point he was treated for a 
blister over the 5th metatarsal in the area of the scarring, 
and at other points there were no clinical findings 
supportive of his pain complaints.  He was recommended for 
discharge by a Medical Evaluation Board on account of 
discomfort in the left foot resulting from military footwear. 

Pertinent evidence added to the record since the September 
1985 rating decision includes duplicates of his service 
treatment records; private medical records for May 1990 to 
August 2004; VA treatment records for November 2003 to 
December 2006; and statements by the Veteran as well as the 
transcript of his September 2007 Board hearing.

The copies of the service treatment records submitted by the 
Veteran are duplicates of those previously considered in 
September 1985, and are clearly not new evidence.

The private medical records document right foot complaints 
since 1990.  Earlier diagnostic studies revealed 
talonavicular and plantar calcaneal spurring.  More recent 
such studies demonstrated bilateral pes planus and plantar 
calcaneal spurs.  The Veteran reported experiencing pain in 
both feet since around 1983, which had progressively 
worsened.  Clinical findings for the right foot included a 
callus over the 4th toe, moderate pronation, plantar 
fasciitis, and (in 2004) blisters.

The VA treatment records show that in December 2006 he 
reported experiencing intermittent right foot problems for 
years.  He explained that he had been discharged from service 
for the inability to wear safety shoes due to recurrent 
blisters.

The above treatment records notably do not address the 
etiology of any right foot disorder or otherwise suggest that 
the right foot disorder which pre-existed service underwent 
chronic worsening in service.  To the extent the records 
merely record the veteran's account of his symptoms in 
service and since, such recording does not transform those 
records into medical opinions showing a medical nexus or 
aggravation.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  As the medical records do not address the etiology 
of his right foot disability or otherwise address any 
aggravation of the current disability in or by service, they 
do not raise a reasonable possibility of substantiating the 
claim. 

In his statements and during his September 2007 hearing, the 
Veteran contends that although his burn scars existed prior 
to service, the footwear he had to use in service aggravated 
the scarring by causing blisters to form.  He testified that 
he was discharged from service because of the right foot 
blistering, and that he had experienced blistering since 
service.  In testimony he also suggested that his pes planus 
had worsened.  The Board points out, however, that to the 
extent he asserts that his current right foot disability is 
etiologically related to service or was aggravated during 
service, as there is no indication that the veteran is 
qualified through education, training or experience to offer 
such a medical opinion, his assertions and testimony 
concerning medical causation or aggravation do not constitute 
competent medical evidence with which to reopen the claim.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  To the 
extent he instead is merely offering his observation of 
symptoms since service, his statements and testimony still do 
not suggest that any current right foot disorder was 
aggravated in service.  Therefore, the statements and 
testimony of the veteran do not raise a reasonable 
possibility of substantiating the claim. 

Accordingly, the Board finds that new and material evidence 
has not been submitted, and the veteran's claim of 
entitlement to service connection for right foot disability 
is not reopened.  The benefit sought on appeal is denied.  38 
C.F.R. 
§ 3.156(a). 


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for right foot 
disability, the benefit sought on appeal is denied.




____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


